DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In regards to Claims 1, please amend claim 1 as follows:
An optical fiber cable, comprising: a cable sheath having an interior surface and an exterior surface, the interior surface defining a longitudinal bore and the exterior surface defining an outermost surface of the optical fiber cable; a plurality of micromodules disposed within the longitudinal bore, each micromodule of the plurality of micromodules comprising a micromodule jacket surrounding at least one optical fiber; wherein the micromodule jacket of each of the plurality of micromodules comprises a first polymer composition having a first melt temperature; wherein the cable sheath comprises a second polymer composition having a second melt temperature that is less than the first melt temperature; and wherein the first polymer composition and the second polymer compositions are both low smoke, zero halogen materials; wherein the first polymer composition comprises a polypropylene-based polymer, CaCO3, and magnesium di-hydrate (MDH); wherein the first polymer composition comprises: 40 percent by weight to 50 percent by weight of the polypropylene-based polymer; 15 percent by weight to 30 percent by weight of the CaCO3; 15 percent by weight to 30 percent by weight of the MDH; and 0 percent by weight to 2 percent by weight of stabilizers.
In regards to claims 2 and 3, please cancel claims 2 and 3.
In regards to claim 4 line please change “The optical fiber cable of claim 2” to “The optical fiber cable of claim 1”.
In regards to claim 5 line please change “The optical fiber cable of claim 2” to “The optical fiber cable of claim 1”.
In regards to claims 17, please amend claim 17 as follows:
A method, comprising the step of: providing a bundle of micromodules, each micromodule comprising a micromodule jacket surrounding at least one optical fiber, wherein each micromodule jacket comprises a first low smoke, zero halogen (LSZH) polymer composition having a first melt temperature; extruding a cable sheath comprising a second LSZH polymer composition around the bundle of micromodules at a second temperature below the first melt temperature, wherein the first LSZH polymer composition is immiscible with the second LSZH polymer composition; wherein the first LSZH polymer composition comprises a polypropylene-based polymer, CaCO3, and magnesium di-hydrate (MDH); wherein the first polymer composition comprises: 40 wto to 50 wt% of the polypropylene-based polymer; 15 wt% to 30 wt% of the CaCO3; 15 wt% to 30 wt% of the MDH; and 0 wto to 2 wt% of stabilizers.

In regards to claims 19 and 20, please cancel claims 19 and 20.
Authorization for this examiner’s amendment was given in an interview William Doyle on 3/09/2022.

Drawings
Thirteen (13) sheets of formal drawings were filed on 5/20/20 and have been accepted by the Examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1, 4-16, 17-18 are allowed.
The reason for allowance for this office action is the same reason of allowance as documented in office action “Notice of Allowance” dated 3/24/2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049.  The examiner can normally be reached on 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOANG Q TRAN/Examiner, Art Unit 2874 


/SUNG H PAK/Primary Examiner, Art Unit 2874